DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-9, filed February 14, 2022, with respect to the rejection of Claims 1-3 and 5-10 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-3 and 5-10 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on February 14, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 



Prior art reference Wu is directed to a base station apparatus and method for handling uplink-to-downlink interference between UEs. The first BS receives from the first UE information about a first received signal quality associated with the first BS and a second received signal quality associated with the second BS. The first BS generates a full-duplex interference list associated with the second BS by putting the first UE into the full-duplex interference list if a difference between the first received signal quality and the second received signal quality is smaller than a threshold (Wu Abstract; Figure 3 and 9-13; Paragraph [0006-0008, 0029-0034, 0038 and 0043]).
Prior art reference Kazmi is directed to a method and network node in a communications system. A home base station is adapted to support operation in both the licensed frequency band and the unlicensed frequency band. The method comprises obtaining radio condition measurements performed on the licensed frequency band and/or on the unlicensed frequency band; selecting the frequency band, based on the obtained radio condition measurements; and updating the home base station of the selected frequency band to be used for communication with one or more of the user equipments (Kazmi Abstract; Figure 1; Paragraph [0035 and 0061-0063]).
Prior art reference Lin is directed to a method, device and base station for resource coordination processing. The method for resource coordination processing includes: determining an avoided uplink resource, where the avoided uplink resource is an uplink resource which is set Lin Abstract; Figure 1 and 3; Paragraph [0050-0054 and 0067-0074]).
Prior art reference Fujii is directed to a radio communication method and base station. When a frequency band is shared between a large cell system having a large cell base station and a small cell system having a small cell base station, the large cell base station dynamically controls dedicated resources for the large cell base station and shared resources for both the large cell base station and the small cell base station based on predetermined information, broadcasts allocation information of dedicated resources for the large cell base station and shared resources for both the large cell base station and the small cell base station, to the small cell base station belonging to the own cell, and the small cell base station belongs to at least one large cell base station and determines resource assignment in the own cell based on the resource allocation information broadcast from the large cell base station (Fujii Abstract; Figure 1-3 and 8-12; Paragraph [0015-0018, 0068 and 0080]).
Prior art reference Shen is directed to a method and device for inter-cell interference coordination. Shen discloses determining whether a UE is of interference risk; if the UE is of interference risk, then determining key interference source base station(s) of the UE; scheduling radio resource in collaboration with the key interference source base station(s), so that the key interference source base station(s) idle(s) the radio resource assigned to the UE by the base station. With the method and device provided in the present invention, effective avoidance of Shen Abstract; Figure 2; Paragraph [0001-0010, 0026-0028 and 0035-0039]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...if the measured power of an uplink transmission from a served user equipment is lower than the measured power of downlink transmissions by a corresponding amount, carrying out the following operation: - having said base station allocate for the uplink transmission from said served user equipment, corresponding first dedicated uplink radio resources from radio resources which are reserved only for uplink transmission, said first dedicated uplink radio resources, when allocated to said base station, not being usable for downlink transmissions by further base stations adjacent to said base station, and - having said base station assign said allocated first dedicated uplink radio resources to said served user equipment for uplink transmission from the served user equipment toward said base station, wherein said mobile telecommunication network includes at least one coordination area comprising a group of adjacent base stations including said base station, and the method further comprises configuring, for said at least one coordination area, radio resources by reserving uplink radio resources to the base stations belonging to said coordination area, said uplink radio resources being radio resources shared by the base stations belonging to the coordination area to be used only for uplink transmission, and selecting one or more portions of a bandwidth of the mobile telecommunication network to be reserved only for uplink transmission.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414